Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-18, 20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.


The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Chang et al. (U.S. Patent No. 6,456,697, hereinafter referred to as Chang) teaches a computer-implemented bias compensation method, the method comprising:
modifying a behavior of a first analytic engine service with a second analytic engine service,
Chang teaches modifying the feature analysis section 100 with a compensation section 102 or neural network 110 (Figs. 2 and 3 & Col. 2 Lines 18-31 & Col. 5 Lines 11-27).
wherein the first analytic engine service accepts user-submitted data and communicates as a first output an assessment of the user-submitted data in a form of a first label associated with the corresponding user-submitted data,
Change teaches feature analysis section 100 receives a telephone speech signal y(t) and performs feature analysis to generate “a corresponding feature vector o(t)” (Col. 2 lines 18-31).
wherein the second analytic engine service accepts an input and communicates as a second output an assessment of the input in a form of a second label associated with the corresponding input, and
Chang teaches a compensatory neural network section accepting an input o(t) and performing compensation of the feature vector forming a new feature vector (Fig. 3 & Col. 5 Lines 11-27).
wherein a behavior model detects bias of the first analytic engine service and the second analytic engine service,
Chang teaches “during a training process, a feedback section could be coupled to the compensatory neural network for adjusting the first parameters according to the error between the bias and a target function” (Col. 4 Lines 8-11) thereby teaching detecting bias of the analytic engine services.
the method further comprising composing a new analytic engine service from the first analytic engine service and the second analytic engine service to optimize a service bias in terms of a test dataset based on the behavior model, the detected bias, and known true assessments,
Chang teaches composing a new analytic engine service from the feature analysis section 100 and compensatory neural network section 110 by teaching the feedback section 111 as being part of a training process (Fig. 3 and Col. 4 Lines 8-11), thereby teaching an implementation of an optimized feature analysis section 100 and compensatory Neural Network Section 110, based on the training 
the new analytic engine service determining a vector of N-values based on a sample of the first label and the second label and training a compensator model to optimize the service bias on the vector; and
Chang teaches determining “a plurality of feature vectors…generating a bias in response to the first parameters provided by the compensatory neural network…and adjusting the first parameters by an error back-propagation algorithm” (Col. 4 Lines 29-38). Therefore, Chang teaches training a compensator model to optimize the service bias by adjusting the parameters to compensate for bias.
mitigating the bias within the new analytic engine service (compensatory neural network) by cascading classifications through the new analytic engine service (compensatory neural network) and then the compensator model (adjustment section).
Chang teaches a recognizer coupled to the compensatory neural network, with a speech recognition section for classifying the output signal according to a plurality of second parameters in acoustic models to generate a recognition result and determine a recognition loss thereby; and an adjustment section coupled to the compensatory neural network and the recognizer for adjusting the first parameters and the second parameters according to the recognition loss determined by the recognition result and an adjustment means” (Col. 4 Lines 11-21).  Therefore, Chang teaches mitigating bias by using a compensatory neural network to classify output signals and then sending the output signals to an adjustment section for adjusting parameters, thereby mitigating bias. 

Chang explicitly teaches all of the limitations recited above, but does not explicitly teach:
wherein a behavior model calculates bias of the first analytic engine service and the second analytic engine service; and
wherein the bias is represented as a statistical aggregation of discrepancies between the first output and a ground truth and between the second output and the ground truth,

Connell (U.S. Pre-Grant Publication No. 2011/0040710) teaches
wherein a behavior model detect bias of the first analytic engine service and the second analytic engine service with respect to a statistical aggregation of discrepancies between the first output and a ground truth and between the second output and the ground truth,
Connell teaches comparing decision information sets in a plurality of decision information sets from a structured differential learning module to a corresponding ground truth data element which “indicates a correct decision with respect to the set of features” (Para. [0005]). Connell further teaches a “plurality of analyzing components for each feature regarding whether the each feature has an acceptable value associated therewith relative to a value of the parameter associated with the each analyzing component” (Abstract) thereby teaching multiple outputs being compared to a ground truth for detecting bias differential from the ground truth.

Connell explicitly teaches all of the limitations recited above, but does not explicitly teach:
wherein a behavior model calculates bias of the first analytic engine service and the second analytic engine service; and
wherein the bias is represented as a statistical aggregation of discrepancies between the first output and a ground truth and between the second output and the ground truth,

Frank et al. (U.S. Pre-Grant Publication No. 2016/0224803) teaches a bias removal module 723 “configured to compute correcte measurement 724 by modifying the value of the measurement 720 based on at least some values in the bias model 712 (Para. [0215]) wherein the bias model 712 is trained using samples 708 and bias model learner 710 (Para. [0079]).

Ganesamoorthi et al. (U.S. Patent No. 6,760,716) teaches modifying or adjusting the output of a typical predictive model, such as a neural network model to reduce or correct for non-linear as well as linear errors without having to reform the predictive model itself.

Subbu et al. (U.S. Pre-Grant Publication No. 2007/0135938) teaches “an ouput from each model 18 is supplied to an algorithm for local weighting learning with bias compensation 50 and to an algorithm for local weighted learning with no bias compensation 52” where “if bias compensation is desired, then an output from model with bias compensation can be utilized” based on the bias compensation 50 (Para. [0025]).

Tormasov (U.S. Pre-Grant Publication No. 2019/0228006) teaches using a corrective module 108 to modify the operations and/or output of the machine learning model 110  to compensate for prohibited discrimination by the machine learning model 110 (Paras. [0029] – [0034]).

Baker (U.S. Pre-Grant Publication No. 2020/0210812) teaches machine-learning systems for a combination of neural networks trained to be diverse but according to a common, overall objective, each member network trained or retrained jointly with all the other member networks, including member networks that may not have been present in the ensemble when a member is first trained.

Boyer et al. (U.S. Pre-Grant Publication No. 2018/0018576) teaches test classifier training comprising receiving a training set of text and class specification pairs to be used as a ground truth for training a text classifier machine learning model for a text classifier, each pair comprising a text and a corresponding class specification.

Connell (U.S. Patent No. 8,244,649) teaches training a control system using structured differential learning where a set of features extracted from a set of input data is analyzed by a plurality of analyzing components that each generate an output for each feature regarding whether the each feature has an acceptable value associated therewith relative to a value of the parameter associated with the ach analyzing component.

Lyon (U.S. Patent No. 6,480,621) teaches a dual-precision training process comprising both forward propagation and back propagation training.

Medasani et al. (U.S. Patent No. 8,515,184) teaches training each stage of a visual object recognition system “using either the training data or false alarm datasets”.

Zhao et al. (U.S. Patent No. 2016/0320768) teaches performing root-cause analysis on an industrial process and a “deployed inferential run-time model 273 uses the received output calculations to perform the prediction bias updates to correct the calculations of the continuous KPI estimations provided to the network environment 100 (Para. [0058]).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
2/8/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154